Webb, Presiding Judge.
" ' "The burden is always on the appellant in asserting error to show it affirmatively by the record.” ’ Smith v. Forrester, 132 Ga. App. 426 (208 SE2d 199) *326(1974) and cits. The enumeration of errors in this appeal complains that the grant of summary judgment was improper because there were genuine issues of material fact as to various issues, but we are cited no portions of the record in substantiation of these claims. In these circumstances we have insufficient cause to overturn the judgment of the trial court. Rule 18(c)(3), this court; Lowe v. State, 143 Ga. App. 415 (238 SE2d 716) (1977);I.B.E.W. v. Briscoe, 143 Ga. App. 417, 427 (5) (239 SE2d 38) (1977).” Rambo v. Fulton Financial Corp., 145 Ga. App. 791 (245 SE2d 12) (1978).
Argued March 5, 1979 —
Decided March 13, 1979.
Duffey & Sawhill, John E. Sawhill, III, for appellant.
Kinney, Kemp, Pickell, Avrett & Sponcler, Maurice Sponcler, Jr., Norman S. Fletcher, for appellee.

Judgment affirmed.


Banke and Underwood, JJ., concur.